The question which has been raised in this case, whether the defendant can avail himself in this action of the decree, rendered in favor of William W. Long, administrator de bonis non of Thomas Oaks, in the suit in equity, instituted against the said administrator by the female relator and others, the next of kin of the said Thomas, is precisely the same which was raised in the case of the Governor at the instance of these relators against Carter, administrator of Chaffin, upon which our judgment has been given. (See the next preceding case.) This question, therefore, must be determined against the defendant.
But other grounds of defense have been taken by him, which (344) did not exist in the case referred to. One of these is, as has been insisted by his counsel, that the instrument declared on was delivered by Gowan, the surety, to Long, the principal, to be delivered by Long to the Court, upon condition that a previous bond of Long, to which Chaffin was surety, should be surrendered — that this condition was not complied with, and that therefore this instrument was not in law the bond of the defendant. The cause was submitted to the Court upon a state of facts agreed by the parties, and no such fact is stated as the deliverey [delivery] of the instrument by Gowan to Long, and still less of the delivery of the instrument to Long, to be by him delivered to the Court upon any condition whatever. The case only sets forth the motive which Long had in persuading the defendant to execute this instrument, and distinctly states that the defendant did enter into the bond, and that it was tendered to and accepted by the Court. It adds, indeed, that on demand that the previous bond, to which Chaffin was surety, should be surrendered the Court refused the motion. This might have been a disappointment to Long, and possibly also to Chaffin, *Page 237 
but it was no injury to the defendant; and, at all events, did not impair the legal obligation, which, upon the facts stated, we must hold he had executed unconditionally, and which had been duly delivered to and accepted by the Court as the bond of the defendant.
But it is insisted further, on the part of the defendant, that the Court had no jurisdiction to take the bond which is sued upon in this action. The argument is that the Court had no authority to take a bond with sureties from the administrator but in two prescribed cases, that is to say, either at the time of granting administration, or in the case specially described in the act of 1822, ch. 1137, as modified by the act of 1826, ch. 23, and that this bond was not taken when the administration was granted, nor in the case provided for in these acts. Perhaps several answers might be given to this argument, but that which we deem conclusive is, that upon the facts agreed it does not appear that the bond was executed in a case embraced within the provisions of the acts referred to. These provisions are: See Rev. St., ch. 46, sec. (345) 30, that the surety of an administrator or executor, conceiving himself in danger by reason of such suretyship, may file his petition on oath in the county court wherein he has given bond, that thereupon a summons shall issue against the party or parties, with and for whom the surety is bound, returnable to the next term, and thereupon the Court may compel the party or parties to give other sufficient or counter security, or to deliver up the estate to the petitioner or to such other person as the Court shall direct, or make such other order or rule thereon for the relief of the petitioner and better securing the estate as to the Court shall seem just. The case, therefore, thus provided for, is one where the surety wishes some relief or counter security, because of his responsibility for the administrator or executor — the authority of the Court in such case is to require of the administrator or executor other or counter security, or to order him to deliver up the estate to the surety or other person it may direct, or to make such other order or rule for the relief of the surety and better securing the estate as its discretion may dictate — and the form of proceeding directed is by petition verified on oath, and a summons against the administrator or executor. Now it is clear that the forms of proceeding may be all waived by him for the security of whose rights they were devised. The administrator or executor in a case of this kind may dispense with the petition, the affidavit and the summons, just as a defendant in an ordinary suit may dispense with a writ, or, according to our practice, with a declaration. He may come into Court and assent to do what is asked by his surety, as he may voluntarily confess a judgment to his creditor. The declared object of the new bond was the relief of his surety in the old bond, and the Court had jurisdiction to take such new bond or to *Page 238 
adopt any other measure which, in its judgment, relieved the surety, and at the same time adequately provided for the safety of the estate. This measure did relieve the surety, if not as fully as he and his principal wished, yet at all events to the extent of binding the sureties (346) in the new bond to contribute to any loss he might thereafter sustain by reason of his liability, and it evidently tended to place the estate more effectually out of danger.
Another objection was taken, that if the Court had not jurisdiction to receive this bond under our statutes, and if it could be regarded as avoluntary bond binding upon the parties at common law, then the action was wrongfully brought in the name of the successor of the Governor. But as we hold that the Court did act within its prescribed jurisdiction, this objection necessarily fails.
The judgment of the Superior Court must be reversed and judgment entered for the plaintiff, according to the agreement of the parties.
PER CURIAM.                 Reversed and judgment for the plaintiff.
Cited: Jones v. Blanton, 41 N.C. 119.
(347)